Citation Nr: 1707995	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for residuals of plantar fasciectomies of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this claim in August 2011, September 2013, April 2014, and May 2016 for further development.  


FINDING OF FACT

Each foot has been characterized by moderate disability to include symptoms such as great toe dorsiflexed, some limitation of dorsiflexion at the ankle, pain, constant aching, and definite tenderness under metatarsal heads.


CONCLUSION OF LAW

The criteria for an initial rating in of 10 percent, but no higher, for residuals of plantar fasciectomies for each foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5278, 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2016).

Where service connection has been granted and an initial rating has been assigned, the claims of service connection have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

The Board notes that the Veteran was scheduled for a VA foot examination in May 2014.  Prior to the examination the Veteran was called twice and sent a notification without a response.  Subsequently, the examination was cancelled for failure to report.  See May 2014 VA Form 21-0820 (noting the same address and phone number as listed by the Veteran on June 2016 VA Form 21-4138).  There is no indication that the Veteran attempted to attend the examination or responded to the request for confirmation of attendance.  A failure to show without good cause for an initial rating examination means in accordance with the regulation that the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.

During the pendency of the claim the original claims file was lost.  A May 2016 letter asked the Veteran to submit copies of several documents.  A June 2016 response from the Veteran indicated that he could not produce copies of the requested documents.  In this response, the Veteran expressed frustration with VA for losing parts of his claims file.  The Board acknowledges this frustration and assures the Veteran that all possible efforts to find the missing documents have been made and it will render a decision based on the evidence of record plus what can be reasonable deduced from such evidence.  In this regard, an August 2016 letter to the Veteran explained that all efforts to obtain the needed information had been exhausted and additional attempts would be futile.  

The Board recognizes that under such circumstances, it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

As the requested development has been completed, no further action to ensure substantial compliance with the remand directive is required.  Stegall v. West, 
11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (stating that the Veteran is entitled to substantial, but not strict, compliance with a remand order). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determing the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Estban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran's feet are assigned a 10 percent disability rating under Diagnostic Code 5278 for claw foot (pes cavus).

Under Diagnostic Code 5278, acquired claw foot with great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated at 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court of Appeals for Veteran's Claims held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of diagnostic code of the foot, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the residuals of plantar fasciectomies of both feet.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms.  Accordingly, the Board must determine what the Veteran's symptoms would be, absent his use of medication.

Factual Background

In December 2006, the Veteran was afforded a VA foot examination.  See December 2006 to April 2008 VA Treatment (Boston) (Part 3).  The Veteran reported that he had felt pain in his feet when he stood for an extended period of time or was running while on active duty.  He consulted with a civilian podiatrist who diagnosed him with plantar fascial tumors in both feet.  The Veteran had surgery in February 2004 for the removal of fibromatosis tumors in his feet, which left him with decreased flexibility of his arches and persistent intermittent numbness of posterior legs.  The examiner noted that the Veteran utilized no assistive devices, was prescribed orthopedic inserts, and was currently working as a production supervisor at a manufacturing plant.  Notably, his job required him to stand on his feet 80 percent of the day.  

Following the examination the Veteran was granted service-connection in February 2007 for residuals of the plantar fasciectomies of both feet with a 10 percent disabling rating under Diagnostic Code 5278, claw foot (pes cavus).  The Board presumes that the Veteran filed a timely notice of disagreement (NOD) and thus the appeal is being considered as an appeal of an initial rating increase.  

A January 2008 VA treatment record shows that upon examination of the lower extremities both feet were in a claw-like position, with toes facing up.  Additionally, there was a noticeable nodule on right foot.

VA treatment in March 2008, showed that the Veteran continued to have problems with his feet following the surgery.  Although the surgery did decrease his symptoms, he still experienced pain.  He stated that he had stopped running but previously was running approximately five miles per day, which would cause increased pain.  After two miles he would experience numbness going up to his knee.  See December 2006 to April 2008 VA Treatment (Boston) (Part 2).  

In March 2008, the Veteran had an initial consultation for physical therapy.  
See December 2006 to April 2008 VA Treatment (Boston).  At the time of the examination the Veteran was working as production manager, which required him to stand more than eight hours a day along with navigating stairs and ladders.  He reported that following surgery to remove the tumors there was a decrease in pain, but the pain did not fully diminish.  There was also an area on the right foot that would send a shooting pain if it was touched.  The Veteran had been training for a twenty-six mile marathon and was running five miles per day.  After two miles he was experiencing numbness going up to his knee.  The examiner recorded range of motion (ROM) as grossly within functional limits.  Metatarsal, ankle mortis, and tibiofemoral joint play was considered normal.  A nodule could be felt on the right foot in the middle of the scar and there was increased fibrosis on the left.  The overall assessment was noted as bilateral foot pain with shortened gastroc/soles complex and fibrotic changes in the plantar fascia.  The Veteran was fitted with orthopedic inserts.

In September 2011, the Veteran was afforded another VA foot examination.  He was diagnosed with fascial fibromatosis post-surgical residuals of both feet.  The Veteran reported his feet lacked flexibility and he experienced pain while running or participating in sports.  Notably, he stated he was training for a 26 mile marathon and had been running five miles a day along with playing soccer on the weekends.  Moreover, he further stated that the prescribed orthotic insoles were too thick and his feet did not fit comfortably in his shoes.  The examiner noted that there was no evidence of treatment post rating decision in the file and no evidence of treatment since radiographs conducted for the neck and feet since June 2006.  Upon examination the clinical findings revealed no metatarsalgia; no hammer toes; no hallux valgus; no malunion or nonunion of tarsal or metatarsal bones; and no pes cavus (claw foot).  The Veteran did not utilize assistive devices.  Furthermore, there was no bilateral foot weakness found and the feet were tender to palpation especially the right plantar medial scar, but not the scar itself and that the Veteran would withdraw his foot with direct pressure.  The Veteran also indicated that he had recently had a right foot injury due to a cleat while playing soccer.  The examiner concluded that there was no indication the bilateral foot disability would impact the Veteran's ability to work.  The Veteran stated that he had no problems with his feet while working at a laboratory as an inventory and purchasing manager.

The Board notes one inconsistency in the September 2011 examination.  The examiner annotated that imaging studies for degenerative arthritis (osteoarthritis) had been conducted, but revealed no abnormal findings.  Then the examiner checked a box indicating that both feet had degenerative or traumatic arthritis.  The Board finds the discrepancy minimal in the overall analysis of the report with regard to the symptomatology to determine an increased rating for the claw foot disability.  The examiner has provided a thorough discussion of the symptomatology, considered the Veteran's lay statements and provided sufficient rationale for his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

A June 2016 VA Form 21-4138 from the Veteran indicates that his toes point upward, feels pain when standing for 15 or more minutes, suffers from constant aching, and does experience some numbness.

Analysis

Based on a review of the evidence of record, the Board finds that for the entire appeal period the evidence weighs against the claim.  Specifically, the December 2006 and September 2011 VA examinations which showed no clinical abnormalities related to metatarsalgia, hammer toes, hallux valgus, malunion of the tarsal or metatarsal bones or even pes cavus (claw foot).  The Veteran's symptoms were tenderness to palpation, numbness and tingling.  Moreover, the Veteran was working full time in a factory position where he stood for eight hours a day with no impact on his employability or activities of daily living (ADLs).  In addition, during the September 2011 examination he relayed that he was training for a 26 mile marathon and had been running 5 miles per day.  The Veteran's bilateral foot disability has not shown severe symptoms such as limitation of dorsiflexion at ankle to right angle and marked tenderness under metatarsal heads.  The Board finds the Veteran's service-connected disability has more closely reflected symptomatology approximating a 10 percent disability rating under Diagnostic Code 5278.  

However, as the Veteran has been diagnosed with a condition not explicitly listed in the rating schedule, such as plantar fascial fibromatosis post-surgical residuals of both feet, this disability may be rated by analogy.  In this regard, the Board notes that the plain language of DC 5284 limits its application to disabilities resulting from actual injuries to the foot, but nothing prevents the Board from rating closely related conditions by analogy under that DC.  Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  As such is the case here, the Board will now review the Veteran's bilateral foot disability in light of DC 5284.  This DC code provides for foot injuries, other, provides a 30 percent rating for severe, a 20 percent rating for moderately severe, and a 10 percent rating for moderate.  Based on the medical and lay evidence of record, the Board finds than an initial rating of 10 percent for each foot is warranted under DC 5284.  The Board finds that separate 10 percent ratings are warranted for moderate disability based on VA examination reports from 2006 and 2011 and the Veteran's June 2016 showing pain, persistent numbness, toes pointing upward, and constant aching.  

The Board finds that a higher rating for moderately severe foot injury has not been more nearly approximated.  In this regard, the Veteran has been able to run/exercise at various points during the period on appeal.  The record reflects that he has not been regularly seeking treatment for his bilateral foot disability.  While the Veteran's is both competent and credible to report symptoms concerning his feet, the Board finds that his symptoms do not approximate moderately severe.  The Board finds the Veteran's lack of treatment as an indicator of a disability picture that is less than moderate severe.  The Board also has considered other factors such as the length of this appeal and the fact that the Veteran failed to report to a scheduled VA examination in May 2014 following the Board April 2014 remand.  See 38 C.F.R. § 3.655(b) ("When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."). To this point, neither the Veteran in the June 2016 statement or his representative in a December 2016 informal hearing presentation presented good cause or an argument that the Veteran should be affording another opportunity to attend a VA examination.  See Scott v. McDonald, 789 F.3d 1375, 1379 (Fed. Cir. 2015) (stating that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (affirming the Court's decision not to review a duty-to-assist argument that was not raised before the Board).  The totality of the weight of competent, probative evidence shows the Veteran's symptomatology reflects a frequency, severity, and duration not commensurate with the criteria for the next-higher rating of 20 percent disabling.

The Board finds that the symptomatology has been consistent throughout the rating period and thus staged rating are not warranted. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In sum, the Board finds that an initial rating of 10 percent, but not higher, for each foot is warranted throughout the period on appeal.  Thus, the Veteran should be awarded two 10 percent ratings so his bilateral feet will now have a combined 
20 percent evaluation per 38 C.F.R. § 4.25.  The benefit of the doubt has been applied where applicable.

Extra-schedular Consideration

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's symptoms to include edema, pain, aching, and tingling of the bilateral feet are contemplated by the rating criteria and are sufficient to rate the Veteran's disability picture.  The United States Court of Appeals for Veterans' Claims (Court) has held that the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Board finds that it has not been raised by the Veteran or the evidence in this case.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.   See Johnson v. McDonald, 762, F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.



ORDER

Entitlement to an initial rating of 10 percent, but not higher, for residuals of plantar fasciectomies of each foot is warranted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


